Citation Nr: 0414567	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from April 
1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating action.  A 
statement received from the veteran in November 2001 is 
construed as a notice of disagreement.  A statement of the 
case was issued in March 2003, and the veteran perfected his 
appeal later that month.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.



REMAND

The veteran essentially contends he has PTSD that arose 
following traumatic incidents he experienced while serving in 
Vietnam.  Medical records reflect that the veteran has been 
diagnosed as having PTSD.  In his January 2001 information 
sheet, the veteran recounted having served at the Phan Rang 
Air Base in Vietnam in 1967 and 1968 and was exposed to 
constant mortar and rocket fire.  

The veteran's DD Form 214 and service personnel records 
confirm that he served as a Refueling Unit Operator in 
Vietnam with the 35th Supply Squadron at the Phan Rang Air 
Base between September 1967 and September 1968.  An attempt 
should be made to verify the attacks the veteran described.  
Thereafter, if appropriate, the RO should schedule a VA PTSD 
examination (as detailed below).

Accordingly, the Board REMANDS this case for the following:

1.  Ensure that all notice and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  

2.  Give the veteran another opportunity 
to provide details concerning his Vietnam 
stressors.  Advise him that, if possible, 
he should provide specific details about 
the time and location of any incident(s), 
as well as the names of individuals who 
were also present (or injured or killed) 
during the incident(s).  Let him know 
that he can submit statements from fellow 
service members or others who witnessed 
or knew of the incident(s), or who can 
confirm his proximity to the incident(s).

3.  Contact the U.S. Armed Services 
Center for Research of Unit Records, or 
other appropriate entity and attempt to 
verify the veteran's stressor incidents, 
including the claimed mortar and rocket 
attacks on Phan Rang Air Base between 
September 1967 and September 1968.  The 
proximity of the veteran and his unit, 
the 35th Supply Squadron, to any such 
attacks should also be documented if 
possible.  

4.  Once the above development is 
completed, and if and only if the 
development confirms a stressor or 
stressors, schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorder.  The examiner 
should:

a.  Review the veteran's medical 
history and the information 
concerning any verified stressors.

b.  Integrate previous psychiatric 
findings and diagnoses (including 
any contained in medical records 
associated with the claims file) 
with current findings to obtain a 
true picture of the veteran's 
psychiatric status.

c.  Conduct all necessary special 
studies or tests including 
appropriate psychological testing 
and evaluation.

d.  Make any diagnosis in accordance 
with the American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders - IV (DSM-IV).  Indicate 
whether the veteran meets the 
criteria for PTSD contained in DSM-
IV, and, if he meets the criteria, 
whether PTSD can be related to a 
verified stressor or stressors.

e.  Comment on whether he or she 
agrees with the February 2002 
treatment note from a VA 
psychologist which concluded that 
the veteran suffers from PTSD, more 
likely than not, based on his 
Vietnam service.  

f.  Provide a report that includes 
complete rationales for all 
conclusions reached.

5.  Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for any 
reason or if the examiner fails to answer 
all questions specifically and 
completely, return it for revision.

6.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
(and any representative) with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, 
including a summary of the evidence and 
discussion of all pertinent legal 
authority.  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


